Citation Nr: 1402063	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent disabling for degenerative arthritis and degenerative disc disease, lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to provide the Veteran with additional notice, obtain relevant treatment records, and provide an examination.

In a June 2010 statement, the Veteran stated that he was treated at a private facility in March 2010 and that his treating physician, Dr. T.H., noted severe arthritic conditions in a report of his treatment that was recorded on a compact disc that has been associated with his file.  The compact disc has been damaged and the data on this disc cannot be reviewed.  On remand, the AMC/RO must send the Veteran a letter informing him of the damaged compact disc, asking him to submit records of any treatment by private providers for his spine disability, or provide VA with the necessary release forms so that VA can assist him in obtaining evidence.

Additionally, in a December 2013 brief, the Veteran's representative stated that VA should afford the Veteran another compensation and pension examination, as his most recent examination dates back to February 2007.  "Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfilment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995).  Although the passage of time alone does not trigger VA's duty to provide an examination, the duty is triggered "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition . . . ."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  As the claimed condition may have worsened, the Board concludes, therefore, that a remand is necessary so that VA can provide the Veteran with another examination of his spine.

During the February 2007 examination, the Veteran reported that his spine disability has affected his ability to work as a teacher and Dr. S.D. stated in an October 2009 letter that the Veteran has stopped working as a teacher.  Additionally, in November 2009, Dr. A.H. stated that the Veteran sought retirement from his teaching position and opined that his spine disability renders him totally unemployable.  These statements raise the issue of whether a TDIU is warranted and, as the Veteran has appealed the RO's denial of a higher rating, the Board has jurisdiction over the issue of whether a TDIU is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

VA has not provided the Veteran or his representative with notice as to the evidence needed to substantiate a TDIU and the medical evidence of record is not sufficient for the Board to decide this issue.  On remand, VA must obtain a medical opinion as to whether the Veteran's service-connected spine disability renders him unable to secure and follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate a TDIU and his and VA's duties in obtaining that evidence.  

2.  Send a letter to the Veteran and his representative informing them that the compact disc with records of the Veteran's treatment by Dr. Tamara Heibult in 2010 was damaged after it was received by VA and is unreadable.  The letter must request that the Veteran either resubmit the evidence or execute the necessary authorization (VA Form 21-4142) so that VA can assist him in obtaining that evidence.  All obtained records should be associated with the claims file.  

3.  Obtain any available additional records of any treatment identified by the Veteran as being relevant to his spine disability.  

4.  Only after completing the above development and reasonably ensuring that all identified and obtainable relevant treatment records have been associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected spine disability.

The claims file should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate the report as to whether the claims file was reviewed.  All necessary tests should be conducted and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  Similarly, the examiner should offer an opinion as to whether the Veteran's service connected lumbar spine disability prevents him from substantially gainful employment, consistent with his education and work history.  

5.  After ensuring that the requested development is completed and the examination is adequate, readjudicate the appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



